Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendment and remarks filed 3/03/21 are acknowledged.  

2.   Claims 1, 2, 6-9, 12, 14, 16, 21, 22, 24, 26, and 27 are under examination.

3.   In view of Applicant’s amendments the previous rejection of Claim 1 under 35 U.S.C. 112(a) for the introduction of new matter into the claim has been withdrawn

4.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.   Claims 26 and 27 stand rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

As set forth previously, The specification and the claims as originally filed do not provide support for:
A)  In Claim 26: 
“The liposome [now method] of claim 14, wherein the method is for increasing the number of islets exhibiting no detectable insulitis in a patient suffering from T1D, as compared to an untreated patient.”

B) The method of Claim 27:
“A method of producing a dendritic cell exhibiting decreased expression of costimulatory molecules… wherein the contacted dendritic cell exhibits decreased expression of co-stimulatory molecules after lipopolysaccharide (LPS) exposure (LPS) as compared to control dendritic cell that has not been contacted with a liposome according to claim 1.”

Applicant’s arguments, filed 3/03/20, have been fully considered but are not found persuasive.  Applicant argues that the rejection of Claim 26 is in reality a rejection for lack of enablement.

It is not; the rejection is for lack of sufficient support in the specification as filed.

Applicant now cite Figures 5-8 and paragraphs [0097]-[0111} in support of Claim 26.

The cites fail to disclose the method of Claim 26, i.e., a method increasing the number of islets in a generic T1D patient employing the generic liposome of Claim 1 from which Claim 26 ultimately depends.

Applicant cites previously submitted declarations of Benoit Gauthier and Inventor Vives Pi.  Applicant states:
“Unless the Examiner has sound reasons to question the two declarations, the Examiner must not continually dismiss them.”

	Both declarations were properly addressed in the subsequent Office actions; neither were “dismissed”.  Regardless, the declarations offered no support for the introduction of new matter into the claims.

Applicant now cites paragraphs [0010]-[0012] and [0106] in support of Claims 27 and 28 (now combined in claim 27).

The cites do not support the method of the instant claims.  Paragraphs [0010]-[0012] disclose no method at all, merely theory.  Paragraph [0106] merely discloses the results of an in vitro assay:
“…It was observed that CD40 and CD86 expression in the cell membrane do not increase after liposome capture, remaining at low levels…”.

Clearly there is no disclosure of the “decrease” recited in the claims, even in vitro.

	
6.  Claims 14, 16, 22, 24, and 26 stand rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

As set forth previously, Clearly, Claim 20 sets a very high bar as no drug treatments for T1D in humans were available at the time of the filing (nor today) that were capable of preventing T1D upon administration.  

	Turning to the specification, what is shown in the first experiment is that the liposome of the experiments of the specification could not actually prevent T1D, but, at best, reduced the incidence thereof in experimental mice.  The second experiment actually reports no significant reduction in insulitis at 30 weeks.  

Note that Applicant has defined “prevention” as:
“By “prevention” it is understood to prevent the abnormal immune response to an autoantigen, whereby the pathogenic events underlying the abnormal immune response are not triggered”.

Clearly, such has not been shown in the specification.  Certainly not in the context of preventing T1D in humans.

Regarding the “…inducing tolerance to an autoantigen” of Claim 14, the induction of immune tolerance in humans has been the Holy Grail of auto-immunologists for decades.  While true tolerance has been established in numerous animal models since at least the mid-1990’s, success in humans has ben limited to a few allergens.  In the context of autoimmune disease success has been elusive.  Consider the struggles of Peakman et al. in their attempts to induce immune tolerance through antigen-specific immunotherapy for the treatment of type 1 diabetes (T1D).  In 2001 Peakman et al. saw it as “an attractive strategy”.  Some 17 years later there was still little to add.  See Smith and Peakman (2018) wherein the authors offer no answers or solutions, but only more questions to be answered.  Pre-clinical results are referred to as “encouraging”, “appealing”, “exciting” and “promising”.  The authors conclude, however:
“While the challenges are undoubtedly there, peptide therapy does offer a significant opportunity to restore immune regulation in T1D and other autoimmune diseases. Further clinical studies and technological advances will hopefully translate peptide therapy into a safe, effective, and highly specific novel class of therapeutics.”  


The reference establishes that antigen-specific immunotherapy has not yet risen to the level of invention; rather it remains only an attractive idea worthy of  “further study”.  Accordingly, significant enablement is required of the instant specification.

Moreover, the instant specification fails to demonstrate the induction of immune tolerance, even in a well known experimental model wherein immune tolerance was established decades ago (through different treatment models).

Applicant’s arguments filed 3/02/21, have been fully considered but are not found persuasive.  Applicant argues
“Tolerogenicity is demonstrated in the application using animal models of disease…,”
“One of skill in the art can practice the claimed invention by following the steps of the claim and rely on the teachings of the specification.”

As set forth in the rejection, it remains the Examiner’s position that the specification has not demonstrated the induction of the broad immune tolerance of the claims in the broad patient population of the claims.

Applicant argues a lack of undue experimentation because 2 insulin and 1 MOG antigen have been disclosed in the specification.

Applicant’s 3 autoantigens are clearly not representative of the breadth of the claims.  Also note that the specification disclosed an insignificant effect in the reduction of insulitis.  Regarding the administration of MOG to EAE mice, the specification merely disclosed:
“…MOG peptide-encapsulating PS-liposomes may ameliorate EAE…”.

	Such is not an affirmative disclosure of the induction of tolerance, even in an experimental animal model.  Clearly, the broad induction of tolerance in all patients of the claims (which must include humans) has not been shown.

	Applicant argues:
“The Examiner has questioned the utility of the claimed method…”.

There is no rejection of record for lack of utility.

7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.   Claims 1, 2, 6-9, 12, 14, 16, 21, 22, 24, 26, and 27 stand rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,265,815 (of record) in view of U.S. Patent No. 9,333,244 (of record), Huyhn et al. (2002), and Pugliese (2004, of record).

As set forth previously, The ‘815 patent teaches liposomes as tolerogenic carriers for the induction of encapsulated autoantigen for the induction of antigen-specific tolerance (see particularly, column 2, lines 51-53 and column 32, line 21) and the induction of tolerogenic dendritic cells (DCs) (see particularly, column 21, line 5).  Said liposomes comprise PS, PC, and CHOL and insulin (see particularly column 24, line 53 – column 25, line 12 and column 8, line 27).  Said liposomes can be 1000 nm in size (see particularly column 15, line 65).  

	The reference fails to teach a multivesicular liposome (MVV) and the autoantigen of SEQ ID NO:1.

The ‘244 patent teaches a multivesicular PS, PC, and CHOL liposome that is highly stable and that said liposome is biocompatible and biodegradable that can be used to deliver therapeutic agents (see particularly column 57, line 65 – column 60, line 40).  The reference further teaches MVVs of 500 nm, 1000 nm, and 5000 nm in size (see particularly column 60, lines 4-5).  

Huyhn et al. teach PS as the apoptotic cell engulfment signal for DCs (see particularly page 41, column 1).

	Pugliese teaches the insulin A chain of SEQ ID NO:1 as a possible T cell epitope (see particularly the Abstract, Figure 1 and Table 1).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references to arrive at the multivesicular liposome of the claims, and the administration thereof.  Beginning with the tolerogenic PS-comprising liposome of the ‘815 patent and producing a multivesicular version thereof for enhanced stability, biocompatibility and biodegradability, said liposome encapsulating the insulin A chain of SEQ ID NO:1 for use in a method of inducing tolerance to a T cell epitope for the treatment of T1D, said method comprising the engulfment of the liposome by DCs.  Claims 6 and 21 are included in the rejection because the limitations recited therein comprise only the routine optimization of the claimed liposome falling well within the purview of the ordinarily skilled artisan at the time of filing.  Also note that the ‘244 patent teaches routine optimization depending on context and desired parameters such as desired release rate (see particularly column 60 line 41 – column 64, line 49).  Claims 23 and 26-28 are included in the rejection because a composition cannot be separated from its inherent properties.

Applicant’s arguments filed 3/03/20 have been fully considered but are not found persuasive.  Applicant argues that the Examiner has taken inconsistent positions.

It is the Examiner’s position that either position is reasonable.

Applicant argues the use of improper hindsight.

Regarding the use of hindsight, in response to Applicant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  

Applicant again argues against the references individually.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues that the ‘244 patent, which teaches a multivesicular PS, PC, and CHOL liposome, has:
	“…it’s sole focus is hyaluronan-degrading enzyme for prostate disease.”
The reference comprises art pertinent art to the use of liposomes for drug delivery.

Applicant argues a lack of motivation to combine.

Adequate motivation is set forth in the body of the rejection, e.g., stability, biocompatibility, appropriate antigen, etc.

Applicant argues:
“…none of the references teach PS, PC and CHOL in the molar ratios specified by the claims.”

As set forth in MPEP 2144.05 II.A.:
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”

9.   The following are new grounds for rejection necessitated by Applicant’s actions.

10.  The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

11.  Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, specifically:
“SEQ ID NO: l, SEQ ID NO: 2, insulin, proinsulin. IA2 GAD, chromogranin IGRP and an antigenic peptide derived from any of these peptides”,

It is unclear what “derived from” encompasses.  It is clearly more that a fragment and might encompass deletions, substitutions, additions, modifications, etc.  Accordingly, the metes and bounds of the claim cannot be determined.

12.   Claim 21 is rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for:
““SEQ ID NO: l, SEQ ID NO: 2, insulin, proinsulin. IA2 GAD, chromogranin IGRP and an antigenic peptide derived from any of these peptides”,

The support cited by Applicant does not disclose all of the derivatives of the claim.

13.  No claim is allowed.

14.  Applicant's actions necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



G.R. Ewoldt, Ph.D., 3/18/20
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644